DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 8-18 are allowed. The prior art recites systems and methods for exchanging information with a web portal and desktop application.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art references of Ford, Marcus, Alibakhsh, and Benson teach patient services desktops as computerized systems and methods for managing secure content sharing in a networked secure collaborative exchange environment with customer managed keys, secure workflow and data management, collaborative programming of data entry workflows between various users, and configuring a directory system.
Applicant’s invention distinguishes itself from the prior art due to the claimed invention of the independent claims, because they recite the following limitations not taught or suggested by the prior art: automatically synchronizing the Desktop to the web portal by actively communicating with the web portal to retrieve most recent configurations for a directory upon receipt of a new message, the synchronization including monitoring the release and preparing a first message including the document to be sent from the Desktop using the preferred method and in the specified standardized format.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY M PATEL whose telephone number is (571)272-6793.  The examiner can normally be reached on Monday-Thursday 7AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313) 446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.P./Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686